Title: From Thomas Jefferson to Henry Remsen, 7 October 1792
From: Jefferson, Thomas
To: Remsen, Henry



Dear Sir
Philadelphia Oct. 7. 1792.

You may remember that I troubled you with my letters of Mar. 18. to Messrs. Carmichael and Short, their instructions &c which you had written me word you could send to Amsterdam by a ship of Messrs. brothers Coster & co. which was to sail about the 21st. of March. By a letter from Mr. Short dated Amsterdam July 20. he had not yet recieved them, and being anxious on the subject had enquired of our bankers whether any ship from N.Y. to Amsterdam had been lost. They said that the Sion Capt. Oliver which had sailed from New York about the 9th. to the 15th. of March was still missing and apprehended to be lost: but no other was missing. I must trouble you to inform me particularly by what vessel and person these papers went, and to enquire whether and when the vessel is known to have arrived at Amsterdam, delivered her letters &c. If you can convey this information to me by the end of the week so that I may lay the matter before the President with all the certainty possible on his arrival I shall be much obliged to you. The importance of the case will I hope excuse the trouble I give you. I am with constant esteem & attachment Dear Sir your friend & servt

Th: Jefferson

